Citation Nr: 0937756	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-25 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased rating for left knee 
disability, evaluated as 20 percent disabling prior to August 
21, 2008.  

2. Entitlement to an increased rating for left knee arthritis 
with limited flexion, evaluated as 10 percent disabling from 
August 21, 2008.  

3. Entitlement to an increased rating for left knee arthritis 
with limited extension, evaluated as 10 percent disabling 
from August 21, 2008.  

4. Entitlement to an increased rating for right knee 
disability, evaluated as 10 percent disabling prior to August 
21, 2008.  

5. Entitlement to an increased rating for right knee 
arthritis with limited extension, evaluated as 30 percent 
disabling from August 21, 2008.  

6. Entitlement to an increased rating for right knee 
arthritis with limited flexion, evaluated as 10 percent 
disabling from August 21, 2008.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1968 
to November 1982.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and February 2007 
rating actions of the Department of Veterans Affairs Regional 
Office (RO) in Nashville, Tennessee.  In those decisions, the 
RO continued the Veteran's current ratings for a "left knee 
condition" (20 percent disabling) and for a "right knee 
condition" (10 percent disabling).  

During the course of this appeal, in September 2008, the RO 
re-characterized the Veteran's right knee disability as a 
"right knee condition with arthritis" and increased the 
evaluation of this disability to 40 percent (effective August 
21, 2008).  

In December 2008, the RO again re-characterized the Veteran's 
service-connected knee disabilities and granted separate 
ratings based on limitation of motion.  Specifically, a 
30 percent rating (effective August 21, 2008) was assigned to 
the Veteran's right knee arthritis with limited extension, 
and a 10 percent rating (effective August 21, 2008) was 
assigned to his right knee arthritis with limited flexion.  

Also in the December 2008 RO decision, separate ratings based 
on limitation of motion were assigned to the Veteran's left 
knee disability.  Effective August 21, 2008, a 10 percent 
rating for left knee arthritis with limited flexion and a 
10 percent rating for left knee arthritis with limited 
extension were assigned.  In May 2009, the Veteran testified 
before the undersigned at a videoconference Board hearing.  A 
transcript of the hearing has been associated with the file.  


FINDINGS OF FACT

1. Prior to August 21, 2008, the Veteran's left knee 
disability was manifested by arthritis, painful motion and 
symptomatic cartilage removal.  

2. From August 21, 2008, the Veteran's left knee arthritis 
was manifested by limitation of flexion to 110 degrees.  

3. From August 21, 2008, the Veteran's left knee arthritis 
was manifested by limitation of extension of 10 degrees.  

4. Prior to August 21, 2008, the Veteran's right knee 
arthritis was manifested by pain on motion.  

5. From August 21, 2008, the Veteran's right knee arthritis 
was manifested by limitation of extension of 20 degrees.  

6. From August 21, 2008, the Veteran's right knee arthritis 
was manifested by limitation of flexion of 110 degrees.  



CONCLUSIONS OF LAW

1. Prior to August 21, 2008, the criteria for an evaluation 
in excess of a 20 percent rating for a left knee disability 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5257, 
5259, 5260, 5261 (2008).  

2. From August 21, 2008, the criteria for an evaluation in 
excess of a 10 percent rating for left knee arthritis with 
limitation of flexion are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.59, 4.71a, DCs 5003, 5257, 5259, 
5260, 5261 (2008).  

3. From August 21, 2008, the criteria for an evaluation in 
excess of a 10 percent rating for left knee arthritis 
manifested by limitation of extension are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.59, 
4.71a, Diagnostic Codes (DC) 5003, 5257, 5259, 5260, 5261 
(2008).  

4. Prior to August 21, 2008, the criteria for an evaluation 
in excess of a 10 percent rating for right knee disability 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.59, 4.71a, DCs 5003, 5257, 5259, 5260, 5261 
(2008).  

5. From August 21, 2008, the criteria for an evaluation in 
excess of a 30 percent rating for right knee arthritis 
manifested by limitation of extension are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.59, 
4.71a, DCs 5003, 5257, 5259, 5260, 5261 (2008).  

6. From August 21, 2008, the criteria for an evaluation in 
excess of a 10 percent rating for right knee arthritis 
manifested by limitation of flexion are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.59, 4.71a, DCs 
5003, 5257, 5259, 5260, 5261 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In July 2006 and May 2008 letters, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  The RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The Veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  In both letters, the RO also notified the Veteran 
of the process by which effective dates are established, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009).  However, the Veteran was sent a letter in May 2008 
explaining that the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has; the relevant diagnostic codes; and 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  The Veteran has received more than adequate 
notice regarding his increased rating claims.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  The Veteran's claims folder has been rebuilt in this 
case and the development and adjudication of his claim and 
appeal is based on a reconstructed file.  See Marciniak v. 
Brown, 10 Vet. App. 198, 200 (1997) (the presumption of 
regularity supports the Board's adjudication of an appeal 
based on a reconstructed claims file).  

In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the Veteran's 
claims was undertaken with this duty in mind.  The Board 
observes that the issues on appeal in general involve 
evidence which is contained in the reconstructed claims 
folder.  The case law does not lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran has been medically evaluated twice in conjunction 
with his claim.  In January 2009 he stated he had no further 
evidence to submit.  The duties to notify and assist have 
been met.  

II. Legal Criteria 

        A.  Disability Evaluations in General 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  The entire period is considered for the possibility 
of staged ratings.  Consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

	B.  The Musculoskeletal System  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain 
must be supported by pathology and shown through objective 
observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

The Board must evaluate disabilities under multiple 
diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008).  

DC 5003 states that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003 (2008).  DC 5003 is not to be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, 
Note (1).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.  

Diagnostic Code 5259 addresses the removal of semilunar 
cartilage and provides a 10 percent rating when the knee is 
symptomatic.  

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  38 C.F.R. § 4.71a.  A 
0 percent rating contemplates limitation to 60 degrees.  
A 10 percent rating is warranted when it is limited to 45 
degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees.  A 30 percent rating contemplates 
limitation to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  38 C.F.R. § 4.71a.  A 
0 percent rating is warranted when leg extension is limited 
to 5 degrees.  A 10 percent rating is warranted when it is 
limited to 10 degrees, and a 20 percent rating is warranted 
when it is limited to 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent evaluation, extension limited 
to 30 degrees warrants a 40 percent evaluation, and a 
50 percent evaluation contemplates extension limited to 45 
degrees.  

Standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2008).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  In 
VAOPGCPREC 9-98 (August 14, 1998), the VA General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DC 5260 or DC 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  

III.  Analysis

Although all available diagnostic codes have been considered, 
in this case DCs 5256 (ankylosis of the knee); 5258 
(cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the joint); 5262 (impairment 
of the tibia and fibula) and 5263 (genu recurvatum) are not 
applicable.  The evidence does not show that the Veteran has 
any of these conditions.  

	A. Left Knee: Prior to August 21, 2008

As background, a March 2004 VA Agent Orange examination shows 
the Veteran had diagnoses of knee problems with joint 
degeneration.  The Veteran stated his knee problems began in 
1970 and his left knee was operated on in 1975.  

A September 2005 VA Radiology Quality Assurance addendum 
showed that the Veteran had X-rays of the knees at a private 
hospital in December 2004 which showed bilateral degenerative 
joint disease.  The reports were to be scanned into the 
Veteran's records.  

Two VA records reflect magnetic resonance imaging report 
(MRI), dated in September and November 2005.  The "left knee 
findings" in September 2005 were as follows: 1) complete 
anterior cruciate ligament tear; 2) partial inferior tear of 
the posterior lateral meniscus; 3) Thinning of the articular 
cartilage of the patellofemoral compartment; 4) Absence of 
medial meniscus.  The "right knee findings" in September 
2005 were as follows: 1) medial meniscal degenerative 
changes; 2) ACL tear; 3) multiple osteochondral loose bodies; 
4) medial chondrocalcinosis; 5) moderate joint effusion; 6) 
degenerative spurring of the patella and lateral femur.  In a 
November 2005 VA record in the claims file, the knees are 
switched (the right knee has the removed meniscus).  

A February 2006 VA X-ray of the knees shows an impression of 
degenerative changes along medial joint compartments.  This 
was noted at a VA orthopedic consultation, completed the same 
month.  The consultation record showed the Veteran complained 
of pain in both knees.  He said he had knee surgery (medial 
meniscectomy) on the left knee in 1975 at an Army hospital.  
He reported gradual development of pain over the years.  He 
walked with an obvious varus deformity in both knees.  A 
physical left knee examination reveals a range of motion of 
0-120 degrees.  Ligamentous instability within the knee, 
effusion, and inflammation were not found.  

In January 2007 the Veteran was given a VA joint examination.  
Medical records were reviewed, but not the claims file.  The 
Veteran was able to stand only for 15 to 30 minutes.  He was 
able to walk a quarter of a mile, but less than one mile.  As 
for joint symptoms, the Veteran reported giving way and pain 
in both knees.  The Veteran's gait was noted as being 
antalgic.  He reported a left medial meniscectomy from a torn 
meniscus suffered in Karate training in about 1975.  He was 
currently treated with non-steroidal anti-inflammatory drugs 
(over the counter).  Range of motion for the left knee was as 
follows: 

Flexion
5 to 135 degrees
Extension
-5 to -5 degrees

There was pain at the end of motion at the end of each 
measurement.  No additional limited motion was found upon 
repetitive use.  The Veteran was diagnosed with bilateral 
degenerative joint disease.  

In his February 2007 (received March 2007) notice of 
disagreement, the Veteran stated: "I am limited in my 
physical activities because both knees will buckle if lateral 
movement is required."  

First, the evidence shows that the Veteran's left knee is 
missing a meniscus.  The Veteran reported surgery or having a 
medial meniscectomy on his left knee in four different 
medical records in the claims file.  The September and 
November 2005 records regarding the Veteran's MRI are unclear 
as to which knee was missing a meniscus.  However, at the 
August 2008 examination, as explained below, the VA examiner 
noted that the left meniscus was surgically absent.  The 
Board will review the Veteran's ratings with notice that his 
left knee lacks the meniscus.  

The evidence shows that the Veteran cannot receive an 
increase under DC 5257 because no instability has been shown 
during the rating period.  The February 2006 VA consultation 
and January 2007 VA examination specifically found no 
instability in the left knee.  As no instability has been 
shown, an increase under DC 5257 is not warranted.  

Under the limitation of motion diagnostic codes, 5260 
(flexion) and 5261 (extension), an increase is also not 
available.  There was no showing that the Veteran's flexion 
was limited to 60 degrees, which warrants a compensable 
rating under DC 5260.  The Veteran's extension at the January 
2007 VA examination was limited to 5 degrees, but this is a 
noncompensable evaluation under DC 5261.  Again, there is no 
increase warranted.  

A 10 percent rating, but no more, is warranted for arthritis 
of a major joint with pain on motion under DC 5003.   A 10 
percent rating, but no more, is warranted for meniscus 
removal under DC 5259.  Higher evaluations under these codes 
are not applicable.  

Additional compensation is potentially available for 
functional impairment due to pain on motion.  See DeLuca, 
supra.  The veteran complains of pain and the Board does not 
doubt his assertions.  The January 2007 VA examination 
revealed no indication of additional limitation of motion on 
repetitive use.  There is no evidence of swelling, deformity, 
or atrophy of the knee.  Consequently, the Board does not 
find symptoms or pathology creating impairment that would 
warrant a higher evaluation for functional impairment due to 
pain on motion.  

Under these circumstances, there is no basis to assign a 
higher evaluation for the Veteran's left knee arthritis with 
cartilage removal during the time period on appeal.  The 
benefit of the doubt doctrine is not applicable here and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008).  
	B. Left Knee: After August 21, 2008

A June 2008 private medical record shows the Veteran was 
evaluated for his bilateral knee disability.  The Veteran 
reported moderate knee pain and reported progressively 
worsening symptoms; including a dull ache, pain with stairs, 
locking, popping, giving away of the knee, joint stiffness, 
effusions, and crepitation.  Inspection of the left knee 
showed genu varum and tenderness to palpation on the medial 
joint line.  The range of motion was -10 to 130.  The doctor 
found evidence of moderate crepitus without pain upon active 
quadriceps extension.  No effusion was found.  X-rays showed 
bone on bone arthritis with minimal patellar changes with 
loose bodies and spurs postero-medial.  

The Veteran was given another VA joint examination in August 
2008.  He stated that he had a left knee injury in 1975 while 
practicing Taekwondo.  He said his knee did well and he had 
no knee pain until the early 2000's.  At that point, his left 
knee pain became chronic and he became unable to run, jump, 
or stand much on his knee.  The Veteran reported only being 
able to stand for 15 to 30 minutes and being able to walk 
only a quarter of a mile.  His gait was observed to be 
antalgic.  

Left knee range of motion was as follows: 

Flexion
0 to 110 degrees
Extension
-10 to -10 degrees



It was noted that the Veteran lacked 10 degrees of full 
extension.  There was no additional limitation of motion on 
repetitive use.  Crepitus, painful movement, grinding, and 
"clicks or snaps" were noted besides the abnormal motion.  
There was no instability.  The meniscus was absent and no 
effusion or dislocation was present.  A medial scar was noted 
on the left knee.  

The February 2006 X-rays were noted, as well as a June 2008 
X-ray report from an outside hospital which showed bilateral 
knee "severe degenerative joint disease."  The Veteran's 
bilateral knee osteoarthritis had effects on his occupation 
in that he had decreased mobility and pain.  The effect on 
daily activities was severe for exercise, sports, and 
recreation.  

A March 2009 private physical therapy progress note showed 
the Veteran's left knee was improving.  For the left knee, 
flexion was 130 degrees (135 with pain) and lacking 3 degrees 
"on bump" with extension.  The Veteran's knee had moderate 
tenderness at the medial joint line and popliteal region.  
His gait was antalgic.  

After August 20, 2008, the Veteran's left knee was rated at 
10 percent under both DC 5260 (flexion) and 5261 (extension).  
There has been no showing that extension has been limited to 
15 degrees, which is required for an increase under DC 5261.  
There has been no showing that flexion has been limited to 
30 degrees, which is required for an increase under 5260.  As 
a result, an increase is not available under the already 
assigned diagnostic codes.  

As for the other applicable diagnostic codes, no instability 
has been shown by the evidence so no increase is available 
under DC 5257.  Again, DC 5259, regarding removed cartilage, 
would not give the Veteran an increase because a 10 percent 
rating is the maximum assignable evaluation.  

Additional compensation is potentially available for 
functional impairment due to pain on motion.  See DeLuca, 
supra.  The veteran complains of pain and the Board does not 
doubt his assertions.  The August 2008 VA examination 
revealed no indication of additional limitation of motion on 
repetitive use.  There is no evidence of swelling, deformity, 
or atrophy of the knee.  Consequently, the Board does not 
find symptoms or pathology creating impairment that would 
warrant a higher evaluation for functional impairment due to 
pain on motion.  

There is no basis to assign a higher evaluation for the 
Veteran's left knee limitation of motion during the time 
period on appeal.  The benefit of the doubt doctrine is not 
applicable here and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


	C. Right Knee: Prior to August 21, 2008

A September 2005 VA Radiology Quality Assurance addendum 
showed that the Veteran had X-rays of his knees at a private 
hospital in December 2004; in addition to showing bilateral 
degenerative joint disease they showed possible 
osteochondromatosis in the right knee with "a small joint 
effusion."  An October 2005 VA Clinic note states that the 
Veteran had a questionable right cartilage tear.  

As mentioned above, the Veteran was given an MRI in September 
2005, but both September 2005 and November 2005 records 
themselves are unclear about which findings were specific to 
which knee.  The correct findings for the right knee, as 
determined by a review of all of the evidence, show the 
following: 1) medial meniscal degenerative changes; 2) ACL 
tear; 3) multiple osteochondral loose bodies; 4) medial 
chondrocalcinosis; 5) moderate joint effusion; and 6) 
degenerative spurring of the patella and lateral femur.  

A February 2006 VA X-ray of the knees showed an impression of 
degenerative changes along medial joint compartments.  For 
the right knee, it was noted that ossific densities may 
related to ossification within a popliteal Baker's cyst.  A 
February 2006 VA orthopedic consultation record showed the 
Veteran complained of pain which had gradually developed over 
the years.  He walked with obvious varus deformity in both 
knees.  The right knee showed a range of motion of 10 to 110 
degrees.  He had moderate medial joint tenderness and no 
instability.  An X-ray showed advanced degenerative changes 
in both knees; more so in the right knee.  

The January 2007 VA joint examination showed the examiner 
reviewed medical records but not the claims file.  The 
Veteran was able to stand only for 15 to 30 minutes.  He was 
able to walk a quarter of a mile, but less than one mile.  As 
for joint symptoms, the V reported giving way, and pain in 
both knees.  His gait was noted as being antalgic.  He 
reported suffering from a right knee injury in flag football 
in 1976.  He was currently treated with non-steroidal anti-
inflammatory drugs (over the counter).  Range of motion for 
the right knee was as follows: 



Flexion
10 to 115 degrees
Extension
-10 to -10 degrees

There was pain at the end of motion at the end of each 
measurement.  There was no additional limited motion upon 
repetitive use.  The Veteran reported tenderness and painful 
movement.  On physical examination, grinding was present.  
The Veteran was diagnosed with bilateral degenerative joint 
disease.  The February 2006 X-ray results were noted.  No 
significant effects were noted on occupational activities, 
but exercise, sports and recreation were severely affected.  

The Veteran is rated at 10 percent for DC 5003, arthritis 
with pain on motion.  There was no subluxation or lateral 
instability found, so DC 5257 is not applicable.  A 
10 percent rating under 5261 (extension) is available, but no 
increase in the Veteran's overall rating is available (the 
current rating would still be 10 percent).  Arthritis cannot 
be combined with the limitation of motion ratings.  38 C.F.R. 
§ 4.71a, DC 5003, Note (1).  Also, the limitation of 
extension was not shown until the January 2007 VA 
examination.  No increase is available under DC 5260 because 
there is no showing that flexion is limited to 45 degrees.  

The Veteran is properly rated under the arthritis (DC 5003) 
because the evidence shows the Veteran has had arthritis 
since before the beginning of the rating period.  This 
rating, while more appropriate, still does not provide an 
increase but retains the 10 percent rating.  

Additional compensation is potentially available for 
functional impairment due to pain on motion.  See DeLuca, 
supra.  The veteran complains of pain and the Board does not 
doubt his assertions.  The January 2007 VA examination 
revealed no indication of additional limitation of motion on 
repetitive use.  There is no evidence of swelling, deformity, 
or atrophy of the knee.  Consequently, the Board does not 
find symptoms or pathology creating impairment that would 
warrant a higher evaluation for functional impairment due to 
pain on motion.  

As the evidence shows there is no basis to assign a higher 
rating, the benefit of the doubt doctrine is not applicable 
here and the Veteran's rating claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	D. Right Knee: After August 20, 2008

A June 2008 private medical record shows the Veteran went to 
an initial appointment for his bilateral knee problems.  The 
Veteran reported moderate knee pain and reported 
progressively worsening symptoms of a dull ache, pain with 
stairs, locking, popping, giving away of the knee, joint 
stiffness, effusions, and crepitation.  Inspection of the 
right knee showed genu valgum and tenderness to palpation 
(anteriorly and medially).  Range of motion was -10 to 100 
and moderated crepitus was shown.  Mild effusion (with 
evidence of a fluid wave) was shown, as was pain with 
patellofemoral compression.  X-rays showed bone on bone 
arthritis with minimal patellar changes.  

At an August 2008 VA joint examination, the Veteran stated 
that he had an injury in 1975 playing football, but did well 
without knee pain until the early 2000's.  At that point, his 
right knee became chronic and he complained of an inability 
to fully extend his knee.  The Veteran reported only being 
able to stand for 15 to 30 minutes and being able to walk 
only a quarter of a mile.  His gait was observed to be 
antalgic.  His right knee range of motion was as follows: 

Flexion
0 to 110 degrees
Extension
-20 to -20 degrees
 

Pain began at 50 degrees for flexion.  It was noted that the 
Veteran lacks 20 degrees of full extension.  There was no 
additional limitation of motion on repetitive use.  Crepitus, 
painful movement, grinding, and "clicks or snaps" were 
noted besides the abnormal motion.  There was no instability.  
No meniscus abnormality was noted.  

A March 2009 physical therapy progress note stated the right 
knee seems worse with physical therapy.  The Veteran stated 
that the right knee doesn't seem to tolerate exercises well.  
Active range of motion for the right knee was 90 degrees of 
flexion (107 with pain) and lacking 15 degrees "with bump" 
of extension.  The Veteran's knee had moderate tenderness at 
the medial joint line and popliteal region.  His gait was 
antalgic.  

Again, DC 5257 is not available for an increase because no 
instability has been shown.  The evidence shows the Veteran 
has not had his right meniscus removed so there is no 
possibility for an increase under DC 5259.  The Veteran is 
currently rated as 30 percent disabling due to limitation of 
extension (DC 5261) to 20 degrees.  This was demonstrated by 
the August 2008 VA examination.  The Veteran is also rated at 
10 percent for flexion (DC 5260).  There was no showing that 
the right knee flexion was limited to 30 degrees, which is 
needed for an increased rating.  Arthritis cannot be combined 
with the limitation of motion ratings.  38 C.F.R. § 4.71a, DC 
5003, Note (1).  No increase is warranted under either 
limitation of motion codes.  

Additional compensation is potentially available for 
functional impairment due to pain on motion.  See DeLuca, 
supra.  The veteran complains of pain and the Board does not 
doubt his assertions.  The August 2008 VA examination 
revealed no indication of additional limitation of motion on 
repetitive use.  There is no evidence of swelling, deformity, 
or atrophy of the knee.  Consequently, the Board does not 
find symptoms or pathology creating impairment that would 
warrant a higher evaluation for functional impairment due to 
pain on motion.  

As there is no basis to assign a higher rating for the 
Veteran's limitation of motion, the appeal for an increase 
for this rating period is denied.  

	E. Additional Considerations

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 509-510, the Board has considered whether any 
staged ratings (other than what the RO had already assigned) 
are appropriate.  In the present case, the Board finds that 
no new staged ratings are warranted.  As for a referral for 
extraschedular consideration, no employment interruptions 
beyond regular doctor appointments were reported by the 
Veteran (Transcript pp 6, 9-11) and no frequent 
hospitalizations occurred.  At the VA examinations, the 
Veteran's knee disabilities reportedly interfered with some 
activities of daily living.  In the absence, however, of 
evidence showing that the Veteran's knee disabilities 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); required 
frequent periods of hospitalization; or otherwise has 
rendered impractical the application of the regular schedular 
standards, extraschedular consideration is not warranted.  
See 38 C.F.R. § 3.321(b)(1).  


ORDER

An increased rating for left knee disability prior to August 
21, 2008 is denied.  

An increased rating for left knee arthritis with limited 
flexion from August 21, 2008 is denied.  

An increased rating for left knee arthritis with limited 
extension from August 21, 2008 is denied.  

An increased rating for right knee disability prior to August 
21, 2008 is denied.  

An increased rating for right knee arthritis with limited 
extension in from August 21, 2008 is denied.  

An increased rating for right knee arthritis with limited 
flexion from August 21, 2008 is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


